



Exhibit 10.3




LINN MIDSTREAM, LLC
LINN CHISHOLM TRAIL CRYOGENIC GAS PLANT
EQUIPMENT SUPPLY AGREEMENT #BK17056P




BCCK ENGINEERING, INCORPORATED
2500 North Big Spring
Midland, TX 79705
432-685-6095 ~ 432-685-7021 (fax)






LINN MIDSTREAM, LLC
14701 Hertz Quail Springs Parkway
Oklahoma City, OK 73134






June 13, 2017



--------------------------------------------------------------------------------

Linn Chisholm Trail Cryogenic Gas Plant
Page 1
Equipment Supply Agreement #BK17056P
18427996v.8 139990/00005

--------------------------------------------------------------------------------





LINN MIDSTREAM, LLC
LINN CHISHOLM TRAIL CRYOGENIC GAS PLANT
EQUIPMENT SUPPLY AGREEMENT #BK17056P


Table of Contents
1.
Definitions
3
2.
Scope of Supply
5
3.
Compensation, Invoicing and Payment
5
4.
Duration of Agreement
7
5.
Inspection and Acceptance
7
6.
Taxes
8
7.
Maintenance and Repair
8
8.
Bonds
9
9.
Indemnities
9
10.
Title; Personal Property; Encumbrances; Location
10
11.
Permits
10
12.
Limitations of Liability and Liquidated Damages
11
13.
Assignment by BCCK
11
14.
Assignment by Linn
12
15.
Limited Warranty
12
16.
Enforceability
12
17.
Changes in Scope
12
18.
Delivery
13
19.
Notices
14
20.
Dispute Resolution
14
21.
Termination
15
22.
Assignment of Subcontracts
16
23.
Miscellaneous
17
24.
Counterpart Execution
19



Schedules
Schedule "A"    Description and Cost of Equipment for Linn Chisholm Trail
Cryogenic Gas Plant





--------------------------------------------------------------------------------

Linn Chisholm Trail Cryogenic Gas Plant
Page 2
Equipment Supply Agreement #BK17056P
18427996v.8 139990/00005

--------------------------------------------------------------------------------






LINN MIDSTREAM, LLC
LINN CHISHOLM TRAIL CRYOGENIC GAS PLANT
EQUIPMENT SUPPLY AGREEMENT #BK17056P
This Linn Chisholm Trail Cryogenic Gas Plant Equipment Supply Agreement (this
“Agreement”) is entered into this 13th day of June, 2017 (the “Effective Date”),
between BCCK Engineering Incorporated, a Texas corporation (“BCCK”), and Linn
Midstream, LLC a Delaware limited liability company (“Linn”), for the supply of
equipment for a gas processing facility to be known as the Linn Chisholm Trail
Cryogenic Gas Plant to be located in Grady County, Oklahoma.
Subject to the terms and conditions set forth herein, BCCK hereby agrees to
fabricate or procure certain equipment for the benefit of Linn and Linn agrees
to pay BCCK for such equipment for the Linn Chisholm Trail Cryogenic Gas Plant.
In consideration of the mutual covenants set forth herein, and intending to be
legally bound by this Agreement, Linn and BCCK hereby agree as follows:
1.Definitions
The following terms when capitalized and used in this Agreement will have the
following meanings:
“Agreement” means this Linn Chisholm Trail Cryogenic Gas Plant Equipment Supply
Agreement including all Schedules attached hereto.
“BCCK” means BCCK Engineering Incorporated and shall include the successors
and/or authorized assigns of such party.
“BCCK’s Affiliates” shall have the meaning ascribed to it in the Engineering and
Construction Agreement.
“BCCK’s Personnel” means all employees, supervisors, representatives, agents and
other persons to be provided by BCCK or its Subcontractors for the supply of
Equipment under this Agreement.
“Change Order” means a document requested by either Linn or BCCK and signed by
both Linn and BCCK that sets forth a change in scope of Equipment, schedule,
and/or the Contract Price, and, upon execution amends this Agreement.
“Change Directive” means a directive by Linn issued to BCCK to proceed with a
change in the Equipment prior to the signing of a Change Order.
“Contract Price” means the total amount of compensation in US Dollars to be paid
to BCCK as defined in Section 3.1 of this Agreement or as modified by a Change
Order for the Equipment to be supplied by BCCK.
“Day” means a business day, excluding weekends and holidays and “day” means a
calendar day.



--------------------------------------------------------------------------------

Linn Chisholm Trail Cryogenic Gas Plant
Page 3
Equipment Supply Agreement #BK17056P
18427996v.8 139990/00005

--------------------------------------------------------------------------------





“Effective Date” means the date of the execution of this Agreement as set forth
in the initial paragraph of this Agreement.
“Engineering and Construction Agreement” means the Engineering and Construction
Agreement (#BK17056EC) of even date herewith by and between Linn and BCCK.
“Equipment” means the equipment, instruments, piping, valves, fittings and
materials to be supplied to Linn by BCCK pursuant to this Agreement as more
particularly described on Schedule "A" attached hereto.
“Excusable Delay” shall have the meaning ascribed to it in the Engineering and
Construction Agreement
“Force Majeure” has the same meaning as in the Engineering and Construction
Agreement
“Industry Standards” has the meaning ascribed to such term in the Engineering
and Construction Agreement.
“Job Site” has the meaning ascribed to such term in the Engineering and
Construction Agreement.
“Legal Requirements” means all applicable federal, state, and local statutes,
laws, codes, ordinances, rules, regulations, orders, and decrees, including,
without limitation, Environmental Laws.
“Linn” means Linn Midstream, LLC and shall include the successors and/or
authorized assigns of such party.
“Linn Chisholm Trail Cryogenic Gas Plant” means the entire NGL
extraction/fractionation and treating facility to be designed and constructed
pursuant to the Engineering and Construction Agreement and into which the
Equipment is to be installed and incorporated.
“Linn’s Personnel” means all employees, supervisors, representatives, agents and
other persons or entities to be provided by Linn or its subcontractors in
connection with the Project.
“Major Subcontractor” means (i) a Subcontractor that is selected and enters into
a subcontract with BCCK or any Subcontractor for the performance of any part of
the Work, and whose subcontract or subcontracts (in the aggregate) with BCCK, or
any of its Subcontractors, require payments by BCCK (or such Subcontractor) of
Five Hundred Thousand Dollars ($500,000) or more and (ii) each of BCCK’s
Affiliates.
“Mechanical Completion Date” shall have the meaning ascribed to it in the
Engineering and Construction Agreement.
“Milestone” means the completion of significant events as described in Section
3.1 of this Agreement that, when complete as agreed to by both parties, obligate
Linn to make payment to BCCK as indicated.



--------------------------------------------------------------------------------

Linn Chisholm Trail Cryogenic Gas Plant
Page 4
Equipment Supply Agreement #BK17056P
18427996v.8 139990/00005

--------------------------------------------------------------------------------





“Prime Rate” means the interest rate determined from time to time by the major
US Banks and published in The Wall Street Journal on any given Day as the Prime
Rate of interest.
“Project” means the Linn Chisholm Trail Cryogenic Gas Plant engineered,
constructed, and installed by BCCK (including the Equipment plus any other
improvements or equipment supplied and installed by Linn or others inside or
adjacent to the Linn Chisholm Trail Cryogenic Gas Plant fence including related
compression and dehydration).
“Subcontractor” means any party that enters into an agreement with BCCK and
provides any Equipment or performs any work or services in furtherance of BCCK’s
obligations under this Agreement and all direct and indirect subcontractors of
such party at all levels, including material men and suppliers.
2.    Scope of Supply
BCCK shall fabricate or procure and supply to Linn the Equipment in a new unused
condition and in accordance with this Agreement, Industry Standards and all
applicable Legal Requirements.
3.    Compensation, Invoicing and Payment
3.1
Compensation

For the supply of the Equipment pursuant to this Agreement, Linn shall pay BCCK
the Contract Price as stated and in accordance with the schedule of payments as
listed below in this Section 3.1. Upon the occurrence of each of the Milestones
as listed below, BCCK will invoice Linn and Linn will pay BCCK the amount
indicated next to such Milestone in accordance with Section 3.2 of this
Agreement. Linn shall have no additional payment obligations under this
Agreement unless otherwise specifically set forth in this Agreement or otherwise
agreed to in writing.
Payment No.
Milestone
Percent of Contract Price
Invoice Amount Due
Estimated
Date
1
Contract Execution
20%


$11,556,645.34


6/12/2017
2
Issuing Purchase Orders for Amine, TEG and Inlet system
10%


$5,778,322.67


7/12/2017
3
Ordering medium voltage gear
15%


$8,667,484.01


8/12/2017
4
Ordering low voltage gear
10%


$5,778,322.67


9/12/2017
5
Ordering PLC panels
10%


$5,778,322.67


10/12/2017
6
100% Completion of de-methanizer
10%


$5,778,322.67


12/12/2017
7
100% Completion of turbo expander skid
15%


$8,667,484.01


1/12/2018
8
100% Completion of PDC buildings
10%


$5,778,322.67


2/12/2018
TOTAL
100%


$57,783,226.71


 




--------------------------------------------------------------------------------

Linn Chisholm Trail Cryogenic Gas Plant
Page 5
Equipment Supply Agreement #BK17056P
18427996v.8 139990/00005

--------------------------------------------------------------------------------





3.2
Invoicing and Payment

BCCK will submit to Linn an invoice for each Milestone as it is achieved in
accordance with Section 3.1, but not more often than once per calendar month
other than the retainage payment. Each invoice shall be accompanied by (i) a
certification by the Project Manager and an officer of BCCK that the Milestone
described in the invoice has been achieved, (ii) a conditional M&M Lien waiver
from BCCK for the current Milestone payment and from each Major Subcontractor
that has provided work or Equipment covered by such Milestone payment, and (iii)
a full M&M Lien waiver from BCCK with respect to all prior Milestone payments
and, if not previously provided, a full M&M Lien waiver from each Major
Subcontractor that has provided work or Equipment covered by such prior
Milestone payment. Invoices shall be sent in accordance with the invoicing
address instructions in Article 19.
Linn shall pay BCCK the amount due as shown on the invoice less 5% retainage.
Payment by Linn shall be due and payable within thirty (30) days of its receipt
of the invoice (and all back-up and other information required to be submitted
to Linn for payment of invoices), with the exception of Milestone payment number
1, which will be due at contract execution. Retainage shall be paid at the same
time that retainage is paid under the Engineering and Construction Agreement.
Payment by Linn to BCCK may be made by direct deposit into BCCK’s designated
bank account.
If Linn fails to pay any invoice or other sum when due to BCCK, Linn shall also
pay to BCCK interest thereon from the due date of the payment to the date of
payment at a rate equal to the then existing Prime Rate plus two percent (2%)
per annum (not to exceed the maximum rate of interest allowed by applicable
Legal Requirements).
If Linn fails to pay an invoice due to BCCK within fifteen (15) days of receipt
of written notice from BCCK of late payment of an invoice, BCCK shall have the
right to suspend BCCK’s performance with regard to this Agreement until such
invoice is paid. Should BCCK suspend performance according to this Section 3.2,
any costs required to resume performance will be charged as extra work at the
rates provided in Schedule “B” of the Engineering and Construction Agreement.
Upon receipt by BCCK of the final Milestone payment from Linn (including all
retainage), BCCK shall (i) execute and deliver to Linn an unconditional release
and waiver of M&M liens in the same form as provided for in the Engineering and
Construction Agreement to release any right of BCCK to claim mechanical or
material man liens and (ii) if not previously provided, deliver to Linn an
unconditional release and waiver of M&M liens in the same form as provided for
in the Engineering and Construction Agreement from all Major Subcontractors to
release any right of a Major Subcontractor to claim mechanical or material man
liens.



--------------------------------------------------------------------------------

Linn Chisholm Trail Cryogenic Gas Plant
Page 6
Equipment Supply Agreement #BK17056P
18427996v.8 139990/00005

--------------------------------------------------------------------------------





3.3
Extra Work and Change Orders

During the term of this Agreement Linn may request changes in the scope of
Equipment in accordance with Article 17. The cost of changes will be invoiced in
accordance with the procedures of Section 3.2 (X) fifty percent (50%) upon the
signing of a Change Order or the issuance of a Change Directive and (Y) the
remaining fifty percent (50%) upon completion of such extra work. All changes
will be subject to the provisions of Article 17 of this Agreement.
BCCK and its Subcontractors shall maintain a complete, true and correct set of
detailed records pertaining to BCCK’s performance of its obligations hereunder
and exercise such controls as may be necessary for proper financial management,
using accounting and control systems in accordance with generally accepted
accounting principles consistently applied. BCCK and its Subcontractors shall
retain auditable books and records (including, but not limited to
correspondence, receipts, subcontracts, purchase orders, vouchers, memoranda,
invoices, and other data) for the Equipment for a period of not less than three
(3) years after Successful Achievement of the Performance Specifications (as
defined in the Engineering and Construction Agreement). During the three (3)
year period, Linn and its representatives, consultants, and accountants may,
from time to time upon request, review and audit any and all records and books
of BCCK and any of its Subcontractors relating to any extra work performed on a
time and materials basis. BCCK and its Subcontractors shall respond in writing
within sixty (60) days to all issues identified in any such review or audit by
Linn or representatives of Linn. BCCK or its Subcontractors and Linn shall work
to expeditiously resolve all identified issues. For avoidance of doubt, Linn
shall have no right to audit or inspect any records of BCCK or its
Subcontractors with respect to Equipment provided or extra work performed on a
lump sum or fixed price basis.
4.    Duration of Agreement
The term of this Agreement will begin with the Effective Date and end upon
achieving the final Milestone and receipt by BCCK of full payment of all sums
due BCCK from Linn, or when terminated by either party in accordance with other
provisions of this Agreement, whichever shall first occur.
Certain designated provisions of this Agreement will survive the completion of
the Agreement including, but not limited to Article 9 “Indemnities”, Article 10
“Title; Personal Property; Encumbrances; Location”, and Article 15 “Limited
Warranty”, whether the termination is due to completion of the supply of
Equipment or for other cause.
5.    Inspection and Acceptance
While any of the Equipment is at BCCK’s facilities or the facilities of any of
BCCK’s Affiliates, Linn and its authorized representative(s) shall have the
right at reasonable times after reasonable prior notice to BCCK, but not the
obligation, to examine, inspect, or witness any portion of or all Equipment
furnished by BCCK hereunder. During any such inspection, Linn shall carry the
liability insurance required of Linn under the




--------------------------------------------------------------------------------

Linn Chisholm Trail Cryogenic Gas Plant
Page 7
Equipment Supply Agreement #BK17056P
18427996v.8 139990/00005

--------------------------------------------------------------------------------





Engineering and Construction Agreement. If any of the Equipment furnished by
BCCK is defective or does not conform to this Agreement, then BCCK shall, at
BCCK’s expense, immediately repair or replace such defective Equipment. However,
no inspection and no expressed, implied or tacit approval by Linn’s authorized
representative of BCCK’s performance or any portion of the Equipment shall
relieve BCCK of its obligations under this Agreement or the Engineering and
Construction Agreement. BCCK shall cooperate fully with Linn in all inspections
under this Article 5. Linn shall not unreasonably interfere with BCCK’s
performance of its obligation under this Agreement in the exercise of its rights
under this Article 5.
6.    Taxes
Sales and other taxes have not been included in the Contract Price. Linn will be
responsible for Oklahoma gross receipts, compensating, and property taxes for
the Equipment or reasonably related to and incurred by BCCK as a result of
BCCK’s performance of this Agreement; subject to the requirements of this
Article 6. Linn shall not be responsible for federal or Oklahoma income or
withholding tax assessed on BCCK or others or for Texas or other states’ taxes
levied on the income of BCCK or others.
BCCK shall, and shall cause its subsidiaries and affiliates (including BCCK’s
Affiliates) to, use their respective re-seller’s certificate (or similar
certificate) when purchasing any and all Equipment, supplies, and other taxable
items for the Linn Chisholm Trail Cryogenic Gas Plant, so that BCCK and its
subsidiaries and affiliates (including BCCK’s Affiliates) shall not pay any
sales, use, or other similar tax for which Linn would be responsible to
reimburse BCCK under this Agreement to the extent such re-seller’s certificate
permits such equipment, supplies or other items to be exempt for sales or other
taxes under applicable Legal Requirements. Linn has applied for and will provide
to BCCK upon receipt a manufacturer’s certificate for Oklahoma, and BCCK shall
not charge or invoice Linn for any taxes with respect to any Equipment,
supplies, or other items that are exempt from taxation under the manufacturer’s
certificate. Subject to the previous provisions of this Article 6, Linn will
reimburse BCCK, with each invoice, for any sales, use, and property taxes now or
hereafter imposed by any governmental body or agency upon the Linn Chisholm
Trail Cryogenic Gas Plant related to the possession, operation, use or purchases
of Equipment, supplies or materials hereunder that are paid by BCCK that are not
subject to Linn’s manufacturer’s certificate or exempt from sales, use or other
taxes by virtue of BCCK’s reseller’s certificate. BCCK will remit tax payments
to the applicable governmental bodies or agencies having jurisdiction over such
taxes on Linn’s behalf and reconcile the tax account at the end of the Project.
Balancing of this account will be based on actual tax liability and any
shortfalls in tax liability shall be paid by Linn. Any amounts Linn submits in
excess of the tax liability BCCK pays to the applicable governmental bodies or
agencies will be remitted to Linn by BCCK.
7.    Maintenance and Repair
Except for warranty repair work, BCCK shall not have any obligation to test,
adjust, maintain, repair, or service the Equipment or the Linn Chisholm Trail
Cryogenic Gas Plant under this Agreement, it being understood than BCCK’s
limited responsibilities in such respect are exclusively set forth in the
Engineering and Construction Agreement.



--------------------------------------------------------------------------------

Linn Chisholm Trail Cryogenic Gas Plant
Page 8
Equipment Supply Agreement #BK17056P
18427996v.8 139990/00005

--------------------------------------------------------------------------------





8.    Bonds
Within fourteen (14) days after the Effective Date, BCCK shall provide to Linn a
payment and performance bond in an amount determined by Linn (and communicated
to BCCK within seven (7) days after the Effective Date) guaranteeing to Linn the
timely payment of all Subcontractors and the timely performance by BCCK of all
of its obligations under this Agreement. The cost of this payment and
performance bond is not included in the Contract Price and BCCK’s cost therefor
will be added to the Contract Price by Change Order once the cost is determined.
Notwithstanding anything to the contrary contained in this Agreement Linn’s
obligation to pay BCCK is subject to the requirements, if any, of the bond and
the bonding company with respect to payments.
9.    Indemnities
9.1
Definitions

“Claim” or “Claims” means all claims, damages, liabilities, losses, demands,
liens, encumbrances, fines, penalties, causes of action of any kind,
obligations, costs, judgments, interest and awards (including payment of
attorneys’ fees and costs of litigation and investigation costs) or amounts, of
any kind or character including consequential damages but excepting punitive or
exemplary damages, whether under judicial proceedings, administrative
proceedings or otherwise arising in connection with this Agreement or
performance under this Agreement. This includes property damage, pollution, and
personal injury of any kind, including bodily injury, personal injury, illness,
disease, maintenance, cure, loss of parental or spousal consortium, wrongful
death, loss of support, death, and wrongful termination of employment.
“Linn Indemnitees” means Linn, its co-venturers, if any, and its and their
officers, directors, and Linn’s Personnel.
9.2
General

The indemnity obligations under this Agreement are effective to the maximum
extent permitted by Legal Requirements. If a Legal Requirement is applied in a
jurisdiction which prohibits or limits a party’s ability to indemnify the other,
then that party’s liability shall exist to the full extent allowed by the Legal
Requirements of the relevant jurisdiction.
In the event BCCK fails to furnish a defense and indemnity as provided for
herein, Linn shall be entitled to receive from BCCK, in addition to its
attorneys’ fees, costs, expenses and any amounts paid in judgment or settlement,
all costs, expenses, and attorneys’ fees incurred in the enforcement of this
Agreement under Article 23 “Miscellaneous”.
Linn will promptly notify BCCK after receipt of any Claim for which it may seek
indemnification. Each party also shall immediately notify the other of any
occurrence in which physical injury occurs and to complete and provide the other
party with an accident report for each such occurrence.



--------------------------------------------------------------------------------

Linn Chisholm Trail Cryogenic Gas Plant
Page 9
Equipment Supply Agreement #BK17056P
18427996v.8 139990/00005

--------------------------------------------------------------------------------





9.3
Intellectual Property Indemnity

Notwithstanding anything to the contrary in the other provisions of this
Agreement, BCCK agrees to defend, release, indemnify and hold harmless the Linn
Indemnitees from claims of any person or entity arising from infringement or
alleged infringement of copyrights, trade secrets, or patents, or
misappropriation of trade secrets or other intellectual property rights arising
under any applicable Legal Requirements with respect to the Equipment.
9.4
BCCK General Indemnity

BCCK shall defend, release, indemnify, and hold harmless the Linn Indemnitees,
from and against any claims arising from the following matters:
i.
The failure of BCCK or any of BCCK's Personnel to fully comply with all Legal
Requirements applicable to (x) their performance under this agreement, and (y)
the protection of the environment; and

ii.
The failure of the Equipment to meet all applicable Industry Standards.

10.    Title; Personal Property; Encumbrances; Location
BCCK warrants good title to all Equipment and that all Equipment will be new.
Title to all Equipment shall be transferred to Linn in accordance with Chapter 2
of the Texas Uniform Commercial Code. BCCK shall retain care and custody of
Equipment for which title has not been transferred to Linn and exercise due care
with respect thereto until transfer of title to Linn as provided in this
Agreement. Said transfer of title shall in no way affect Linn’s rights or BCCK’s
obligations as set forth in any other provision of this Agreement. BCCK shall
sign over to Linn all certificates of title, manufacturer’s certificates, and
other evidences of title promptly when title to each item is transferred to
Linn. Transfer of ownership (including the signing and filing as applicable by
BCCK) for all prior Equipment supplied and paid for by Linn shall be a condition
precedent to all subsequent payments to BCCK.
BCCK represents and warrants that BCCK or the Subcontractor that supplied each
specific item of Equipment is the owner of, or has a valid license to prepare,
use and transfer to Linn, all drawings, documents, engineering calculations and
other data furnished in connection with the Equipment (“Equipment Drawings and
Specifications”). BCCK has the authority to and hereby grants and conveys to
Linn a fully paid, perpetual, non-cancellable and non-terminable right and
license to use all Equipment Drawings and Specifications for use by Linn for any
purpose relating to the Linn Chisholm Trail Cryogenic Gas Plant, including the
operation, maintenance and repair thereof.
11.    Permits
BCCK’s Affiliates have American Society of Mechanical Engineers (“ASME”)
licenses and are ASME licensed code shops. BCCK shall obtain from suppliers that
are ASME licensed code shops all Equipment that generally accepted industry
practices indicate should be manufactured/fabricated in an ASME licensed code
shop.



--------------------------------------------------------------------------------

Linn Chisholm Trail Cryogenic Gas Plant
Page 10
Equipment Supply Agreement #BK17056P
18427996v.8 139990/00005

--------------------------------------------------------------------------------





12.    Limitations of Liability and Liquidated Damages
IN NO EVENT SHALL A PARTY BE LIABLE TO THE OTHER PARTY FOR LOSS OF PRODUCT, LOSS
OF REVENUES, PROFITS OR INCOME, OR FOR INCIDENTAL, INDIRECT, SPECIAL,
CONSEQUENTIAL, EXEMPLARY OR PUNITIVE DAMAGES WHETHER SUCH DAMAGES ARE CLAIMED
UNDER BREACH OF WARRANTY, BREACH OF CONTRACT, TORT, OR ANY OTHER CAUSE OF ACTION
IN LAW OR IN EQUITY, EXCEPT IN THE EVENT OF THE FIRST PARTY’S GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT.
BCCK shall have no liability under this Agreement for any delay in the supply of
the Equipment, it being understood that Linn’s sole remedy for any such delays
shall be the recovery of any applicable delay liquidated damages to which Linn
may be entitled under the Engineering and Construction Agreement. Likewise, any
delay by BCCK to supply the Equipment shall not cause a change in the Targeted
Completion Date under the Engineering and Consulting Agreement, except to the
extent of any delay in the Targeted Completion Date actually caused by Excusable
Delay or suspension of BCCK’s performance under this Agreement for Linn’s
failure to pay pursuant to Section 3.2 of this Agreement.
NOTWITHSTANDING ANY PROVISION OF THIS AGREEMENT TO THE CONTRARY, BUT EXCLUDING
LIABILITY OF BCCK UNDER SECTION 9.3 OF THIS AGREEMENT AND SECTIONS 11.3 AND 11.6
OF THE ENGINEERING AND CONSTRUCTION AGREEMENT, BCCK’S MAXIMUM AGGREGATE
LIABILITY TO LINN ARISING OUT OF OR RELATED TO THIS AGREEMENT AND THE
ENGINEERING AND CONSTRUCTION AGREEMENT AND THE EQUIPMENT OR ANY WORK PROVIDED IN
CONNECTION WITH THE JOB SITE OR THE PROJECT, AND THE PERFORMANCE, NONPERFORMANCE
AND/OR DEFECTIVE PERFORMANCE HEREUNDER OR UNDER THE ENGINEERING AND CONSTRUCTION
AGREEMENT WITH RESPECT THERETO SHALL NOT EXCEED THE MAXIMUM LIABILITY AMOUNT (AS
DEFINED IN THE ENGINEERING AND CONSTRUCTION AGREEMENT), INCLUDING, WITHOUT
LIMITATION, LIABILITY FOR WARRANTY OBLIGATIONS, TORT (INCLUDING NEGLIGENCE AND
STRICT LIABILITY), AND BREACH OF CONTRACT (INCLUDING ANY BREACH RESULTING IN
TERMINATION), LEGAL COSTS AND ATTORNEY’S FEES, AND ANY AND ALL OTHER LIABILITIES
BASED ON ANY LEGAL OR EQUITABLE THEORY OR BASIS OF RECOVERY.
13.    Assignment by BCCK
Neither this Agreement nor BCCK’s rights hereunder shall be assignable by BCCK
prior to the expiration of the limited warranty period in Article 18 of the
Engineering and Construction Agreement except with Linn’s prior written consent,
which consent shall not be unreasonably withheld, conditioned, or delayed. The
conditions hereof shall bind any permitted successors and assigns of BCCK.



--------------------------------------------------------------------------------

Linn Chisholm Trail Cryogenic Gas Plant
Page 11
Equipment Supply Agreement #BK17056P
18427996v.8 139990/00005

--------------------------------------------------------------------------------





14.    Assignment by Linn
Prior to payment in full of the Contract Price by Linn, neither this Agreement
nor Linn’s rights hereunder shall be assignable by Linn (except to an affiliate
and only in connection with an assignment of the Engineering and Construction
Agreement to such affiliate) except with BCCK’s prior written consent, which
consent shall not be unreasonably withheld, conditioned, or delayed. The
conditions hereof shall bind any permitted successors and assigns of Linn.
15.    Limited Warranty
BCCK’s limited warranty obligations with respect to the Equipment are set forth
in Article 18 of the Engineering and Construction Agreement.
THERE ARE NO IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR
PURPOSE IN CONNECTION WITH THE EQUIPMENT OR THE LINN CHISHOLM TRAIL CRYOGENIC
GAS PLANT, WHICH EXTEND BEYOND THE EXPRESSED WARRANTIES AS STATED IN ARTICLE 18
“LIMITED WARRANTY” OF THE ENGINEERING AND CONSTRUCTION AGREEMENT.
16.    Enforceability
If any part hereof is contrary to, prohibited by or deemed invalid under
applicable Legal Requirements of any jurisdiction, such provision shall be
inapplicable and deemed omitted but shall not invalidate the remaining
provisions hereof. THIS AGREEMENT IS IRREVOCABLE FOR THE FULL TERM HEREOF,
except as otherwise specifically provided herein.
17.    Changes in Scope
The parties anticipate that, from time to time, Linn may desire changes in the
scope of Equipment to be supplied by BCCK pursuant to this Agreement. These
changes may affect the cost of or the time required for the supply of the
Equipment. Such changes may include without limitation:
i.
Linn Chisholm Trail Cryogenic Gas Plant design changes above Industry Standards.

ii.
Increase in scope of supplied Equipment to include equipment not originally
included in this Agreement.

iii.
Decrease in scope of supplied Equipment.

If Linn desires a change in the scope of the Equipment, it shall identify the
change and ask BCCK to determine the cost of the change. BCCK shall promptly
upon receipt of the request determine the estimated cost of the change and the
effect the change would have on the scheduled time to supply the Equipment and
submit a proposal to Linn which identifies the estimated cost and change in the
schedule, if any, and may, if desired by BCCK, include a lump sum price proposal
for such change. After discussion by BCCK




--------------------------------------------------------------------------------

Linn Chisholm Trail Cryogenic Gas Plant
Page 12
Equipment Supply Agreement #BK17056P
18427996v.8 139990/00005

--------------------------------------------------------------------------------





and Linn, if both parties agree to the proposal, including BCCK’s lump sum
proposal, if applicable, then BCCK shall prepare and sign a Change Order for
Linn’s approval and signature.
If Linn and BCCK cannot agree on the estimated time and materials cost and
change in schedule, or BCCK’s lump sum proposal, if applicable, then Linn may
issue a directive (a “Change Directive”) to BCCK to proceed with the change on a
time and materials basis (including the designation of the supplier of the
applicable Equipment), irrespective of their difference on the estimated cost
and effect on the schedule. Once the change is complete, BCCK shall advise Linn
of the actual cost and actual effect on the schedule, if any. BCCK shall then
prepare and sign a Change Order for Linn’s approval and signature, subject to
Linn’s audit rights.
No adjustment to the Contract Price shall be made, except by approval by both
parties of a Change Order document. Each Change Order shall set forth the change
in the scope of the Equipment, schedule and to the Contract Price. Each Change
Order shall also set forth the basis on which BCCK will be compensated for the
change to the amount due. Change Orders are not valid until signed by both Linn
and BCCK. This Agreement shall be deemed to be amended by validly issued Change
Orders once signed by both parties. BCCK’s and BCCK’s Affiliates standard rates
for work associated with a change are set forth in Schedule “B” of the
Engineering and Construction Agreement.
18.    Delivery
18.1
General Delivery

BCCK shall commence activities for the supply of the Equipment as soon as
reasonably possible following execution of this Agreement and shall diligently
pursue such activities and use its best efforts to provide the Equipment to the
Job Site in order to achieve the Mechanical Completion Date for the Linn
Chisholm Trail Cryogenic Gas Plant in accordance with the requirements of the
Engineering and Construction Agreement. The Contract Price includes delivery of
the Equipment to the Job Site, BCCK being responsible for (and having the risk
of loss for) the Equipment under this Agreement until it is delivered to the Job
Site, at which time BCCK and/or Linn shall be responsible for (and have the risk
of loss for) the Equipment in accordance with the Engineering and Construction
Agreement



--------------------------------------------------------------------------------

Linn Chisholm Trail Cryogenic Gas Plant
Page 13
Equipment Supply Agreement #BK17056P
18427996v.8 139990/00005

--------------------------------------------------------------------------------





19.    Notices
All amendments, invoices, and notices relating to this Agreement, except
technical matters, shall be in writing and delivered by prepaid certified mail,
overnight courier, or E-mail forwarded to:
Linn Other Than Invoices:
Linn Midstream, LLC
14701 Hertz Quail Springs Parkway
Oklahoma City, OK 73134
BCCK:
BCCK Engineering Incorporated
2500 N. Big Spring, Suite 230
Midland, TX 79705
ATTN:
John Harrison 
JHarrison@linnenergy.com
ATTN: J. Melinda Hall
mhall96@BCCK.com
 
 
With a copy to:
Linn Midstream, LLC
14701 Hertz Quail Springs Parkway
Oklahoma City, OK 73134
 
ATTN:
Bill Shanahan
BShanahan@linnenergy.com
 
 
 
Linn For Invoices:
Linn Midstream, LLC
14701 Hertz Quail Springs Parkway
Oklahoma City, OK 73134
 
ATTN:
Bill Shanahan
BShanahan@linnenergy.com
 
 
 
With a copy of the invoice and certificate by e-mail to:
Invoice@linnenergy.com
TBeard@linnenergy.com
 

Any such notices mailed to such addresses shall be sent certified mail, return
receipt requested duly addressed and with postage prepaid. The notice shall be
effective upon receipt of such notice or first attempted delivery if not
accepted. Either party may change its address for notices by notice to the other
party.
20.    Dispute Resolution
BCCK and Linn shall attempt to resolve a controversy or claim, whether such
claim sounds in contract, tort or otherwise, arising out of or relating to this
Agreement, including amendments and related agreements or the breach thereof (a
“Dispute”) by negotiation between the parties within fifteen (15) Days after the
Dispute first arises. If the parties are unable to resolve the Dispute within
the fifteen (15) Day period, BCCK and Linn may exercise their respective rights
under this Agreement in any manner permitted by Legal Requirements.



--------------------------------------------------------------------------------

Linn Chisholm Trail Cryogenic Gas Plant
Page 14
Equipment Supply Agreement #BK17056P
18427996v.8 139990/00005

--------------------------------------------------------------------------------





21.    Termination
21.1
Termination

i.
Linn may terminate this Agreement for any reason. If Linn elects to terminate
this Agreement, it, shall notify BCCK in writing, and termination will become
effective as of the date of such notice unless otherwise agreed by the parties
hereto.

ii.
Following any termination by Linn pursuant to this Section 21.1 other than a
Termination for Cause:

a.
The calculation of the Contract Price will be converted from a lump sum basis to
a time and materials basis for the costs actually incurred and paid by BCCK
between the Effective Date and the date notice is given of termination of this
Agreement (including uncancellable commitments, man-hours charges, cancellation
fees, demobilization of Subcontractors, overhead cost and expenses but only to
the extent of increases in such costs and expenses caused by the termination of
the Project, and any other charges directly related to the Linn Chisholm Trail
Cryogenic Gas Plant), provided that BCCK shall provide Linn proof of such
payment.

b.
Subject to the foregoing provisions of this Section 21.1, the Contract Price
shall be equal to the sum of:

1.
The cost for Work performed by BCCK and BCCK’s Affiliates shall be based on the
applicable rate sheet set forth in Schedule “B” attached to the Engineering and
Construction Agreement;

2.
The cost for Work performed by persons and entities other than BCCK and BCCK’s
Affiliates shall be the actual net cost (after deducting credits, rebates,
refunds and other similar amounts) paid by BCCK for such Work plus seven and
one-half percent (7.5%) of the costs under this item 2.

c.
BCCK may offset any part or the entire amount owed to BCCK by Linn as the result
of any such early termination against any unused portion of Milestone payments
received by BCCK, with the balance of such Milestone payments, if any, to be
promptly refunded to Linn. If the unused portion of the Milestone payments is
not sufficient to pay BCCK for the amount due, then the shortfall shall be
promptly paid by Linn to BCCK. Further, title to equipment, materials, and
supplies shall be promptly delivered to Linn or the amount paid by Linn for said
equipment credited against the amount owed to BCCK.

iii.
In the event of a Termination for Cause, Linn shall pay to (or receive from)
BCCK the amount Linn is obligated to pay or receive by law, as applicable.




--------------------------------------------------------------------------------

Linn Chisholm Trail Cryogenic Gas Plant
Page 15
Equipment Supply Agreement #BK17056P
18427996v.8 139990/00005

--------------------------------------------------------------------------------





iv.
In the event of a termination of this Agreement, BCCK shall promptly after such
termination, provide Linn with any and all back-up and support documentation to
calculate the amount due under this Agreement, and Linn shall have audit rights
as specified in Section 3.3.

v.
The term “Termination for Cause” means a termination of this Agreement by Linn
(i) pursuant to Section 21.2 below, (ii) as a result of a breach by BCCK of any
of its obligations under this Agreement, or (iii) a Termination for Cause of the
Engineering and Construction Agreement (as defined therein).

21.2
Termination for Bankruptcy or Insolvency

Either party may terminate this Agreement immediately upon written notice given
to the other party in the event of:
i.
The entry against such other party of a decree or unstayed order by a court of
competent jurisdiction for relief under Title 11 of the United States Code or
any other applicable federal or state bankruptcy, insolvency or other similar
law, or the appointment of a receiver, liquidator, assignee, trustee,
sequestrator or other similar official or the imposition of an order to wind up
or liquidate affairs and the continuance of any such decree or order unstayed
and in effect for a period of thirty (30) consecutive days; or

ii.
The filing by such other party under Title 11 of the United States Code or any
other applicable Federal or State bankruptcy, insolvency or other similar law of
a petition for relief, or the filing under Title 11 of the United States Code or
any other applicable Federal or State bankruptcy, insolvency or other similar
law of an involuntary petition which remains undismissed or unstayed for a
period of thirty (30) consecutive days, or the consent by either party to the
filing of such a petition or the appointment of a receiver, liquidator,
assignee, trustee, sequestrator or similar official or the making of an
assignment for the benefit of creditors, or either party generally not paying
its debts as they become due, or the admission by either party in writing of its
inability to pay its debts generally as they become due, or the taking of
corporate action by either party in furtherance of any such action, or the
suspension or discontinuance of operations of either party, whether or not in
the normal course of business.

22.    Assignment of Subcontracts
In the event of any termination of this Agreement (other than a termination by
BCCK due to a default by Linn), BCCK hereby irrevocably assigns to Linn all of
BCCK’s interest (including BCCK’s right to any deposits or pre-payments) in any
and all subcontracts and purchase orders now existing or hereinafter entered
into by BCCK for manufacturing/fabrication/supply of any part of the Equipment
or components thereof which assignment will be effective upon acceptance by Linn
in writing and only as to those subcontracts and purchase orders which Linn
designates in writing from time to




--------------------------------------------------------------------------------

Linn Chisholm Trail Cryogenic Gas Plant
Page 16
Equipment Supply Agreement #BK17056P
18427996v.8 139990/00005

--------------------------------------------------------------------------------





time. BCCK shall use reasonable efforts to include provisions in all
subcontracts and purchase orders which provide that such subcontracts and
purchase orders are freely assignable by BCCK to Linn who shall only be liable
for work done or materials supplied after the date that Linn notifies the
applicable Subcontractor (including suppliers) of Linn’s acceptance of
assignment thereof and agreement to assume all obligations of BCCK thereunder
from and after the date of assignment.
23.    Miscellaneous
a.
BCCK shall be an independent contractor with respect to the supply of Equipment
pursuant to this Agreement, and neither BCCK nor any of BCCK’s Personnel shall
be deemed for any purpose to be the employee, agent, servant or representative
of Linn. All responsibilities undertaken by BCCK in connection with the supply
of the Equipment, including those concerning BCCK’s Personnel, shall be
undertaken in the name of BCCK and not in the name or for the account of Linn.
Furthermore, neither BCCK nor anyone used or employed by BCCK will have any
authority to bind Linn to any third parties without specific written authority
from Linn. Neither BCCK nor anyone used or employed by BCCK will have any right
to any pension or welfare plans, including, without limitation, savings,
retirement, medical, dental, insurance, or vacation plans sponsored by Linn.

b.
Neither BCCK nor any of BCCK’s Personnel shall, without the prior written
consent of Linn: (a) make or issue any public announcement or statement with
respect to the Project or the terms of this Agreement, (b) supply to the press
or other news media any information, photographs, or data related to the Project
or this Agreement, or (c) use Linn’s name, any Linn trademark, or any Linn logo
in any BCCK materials, including without limitation, advertisements, websites,
calendars, brochures or presentations.

c.
No covenant or condition of this Agreement can be changed except by the mutual
written consent of Linn and BCCK. Except as otherwise expressly provided herein,
the remedies afforded to the parties in this Agreement are not intended to be
exclusive, and each remedy shall be cumulative and shall be in addition to all
other remedies available to the parties at law or in equity. No delay or
omission by either party in exercising any rights or remedies under this
Agreement or applicable Legal Requirements shall impair such right or remedy or
be construed as a waiver of any such right or remedy. Any single or partial
exercise of a right or remedy shall not preclude further exercise of that right
or remedy or the exercise of any other right or remedy. No waiver shall be valid
unless in writing signed by the party to be bound.

d.
THIS AGREEMENT AND ANY ISSUES RELATED TO IT (INCLUDING, WITHOUT LIMITATION, THE
VALIDITY, ENFORCEABILITY, INTERPRETATION, AND CONSTRUCTION OF THIS AGREEMENT AND
ANY ISSUES RELATED TO IT) SHALL BE GOVERNED BY THE LAWS OF THE





--------------------------------------------------------------------------------

Linn Chisholm Trail Cryogenic Gas Plant
Page 17
Equipment Supply Agreement #BK17056P
18427996v.8 139990/00005

--------------------------------------------------------------------------------





STATE OF TEXAS (WITHOUT REGARD TO CONFLICT OF LAW RULES) AND THE LAWS OF THE
UNITED STATES APPLICABLE TO TRANSACTIONS IN TEXAS, EXCEPT THAT ANY ISSUES
RELATING TO MECHANIC’S AND MATERIALMEN’S LIENS SHALL BE GOVERNED BY THE LAW OF
OKLAHOMA.
e.
THE PARTIES AGREE THAT HARRIS COUNTY, TEXAS IS PROPER VENUE FOR ANY ACTION OR
PROCEEDING BROUGHT BY EITHER PARTY UNDER, IN CONNECTION WITH, OR RELATING TO
THIS AGREEMENT, WHETHER IN CONTRACT, TORT OR OTHERWISE. ANY ACTION OR PROCEEDING
MUST BE BROUGHT IN ANY STATE OR FEDERAL COURT IN SUCH COUNTY TO THE EXTENT NOT
PROHIBITED BY APPLICABLE LEGAL REQUIREMENTS. TO THE EXTENT PERMITTED BY
APPLICABLE LEGAL REQUIREMENTS, THE PARTIES IRREVOCABLY (A) SUBMITS TO THE
EXCLUSIVE JURISDICTION OF SUCH COURTS AND (B) WAIVES ALL OBJECTION AND DEFENSES
HE MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING
BROUGHT IN ANY SUCH COURT OR THAT ANY SUCH COURT IS AN INCONVENIENT FORUM.

f.
The agreements contained in this Agreement shall be binding upon and shall inure
to the benefit of the parties to this Agreement and their respective heirs,
legal representatives, successors, successors-in-interest, and permitted
assigns.

g.
The parties acknowledge that each party and, if it so chooses, its counsel have
reviewed and revised this Agreement and agree that this Agreement and any
exhibits or schedules to this Agreement shall be given a fair and reasonable
construction in accordance with the intentions of the parties to this Agreement
without employing the rule of construction that any ambiguities are to be
resolved against the drafting party.

h.
The captions, headings, and arrangement of the articles, sections, and
paragraphs in this Agreement are for convenience only, do not in any way affect,
limit, amplify, or modify the terms and provisions of this Agreement and shall
not be taken into account in determining the meaning of any provisions of this
Agreement. Whenever used herein, the singular number shall include the plural
and the plural the singular, and the use of any gender shall be applicable to
all genders.

i.
In any legal action, proceeding, or other dispute arising out of or related to
this Agreement the Prevailing Party in any such action, proceeding, or dispute
shall be entitled to recover from the non-Prevailing Party all reasonable
attorneys’ fees, court costs, and other costs and expenses incurred by the
Prevailing Party in connection with such action, proceeding, or dispute. The
term “Prevailing Party” means the party whose position is selected, awarded, or
successful (regardless of whether damages are awarded). In the case where both
parties prevail on different claims, the Prevailing Party shall be the party
that is more successful.




--------------------------------------------------------------------------------

Linn Chisholm Trail Cryogenic Gas Plant
Page 18
Equipment Supply Agreement #BK17056P
18427996v.8 139990/00005

--------------------------------------------------------------------------------





j.
This Agreement contains the full agreement between the Parties. Except as stated
in this Agreement, no representation or promise has been made by either party to
the other as an inducement to enter into this Agreement.

24.    Counterpart Execution
This Agreement may be executed in one or more counterparts (including by means
of telecopied signature pages or signature pages delivery by electronic
transmission in portable document format (pdf), all of which taken together
shall constitute one and the same instrument. This Agreement to the extent
signed and delivered by means of a facsimile machine or electronic transmission
in portable document format (pdf), shall be treated in all manner and respects
as an original instrument and shall be considered to have the same binding legal
effect as if it were the original signed version thereof delivered in person. At
the request of any party hereto or to any such instrument, each other party
shall re-execute original forms thereof and deliver them to all of the parties.
No party hereto or to any such instrument shall raise the use of a facsimile
machine or electronic transmission in portable document format (pdf) to deliver
a signature or the fact that any signature or instrument was transmitted or
communicated through the use of a facsimile machine or electronic transmission
in portable document format (pdf) as a defense to the formation of a contract
and each such party forever waives any such defense, except to the extent such
defense relates to lack of authenticity.
Time is of the essence with respect to the dates and times set forth in this
Agreement.
Executed this 13th day of June, 2017.
LINN MIDSTREAM, LLC
BCCK ENGINEERING INCORPORATED
 
 
 
 
By:
/s/ Mark E. Ellis
By:
/s/ Gregory L. Hall
 
 
Printed Name: Mark Ellis


Title: Chief Executive Officer
Printed Name: Gregory L. Hall


Title: Executive VP
 
 
Address:
600 Travis, Suite 1400
Houston, TX 77002
Address:
2500 N. Big Spring
Midland, TX 79705






--------------------------------------------------------------------------------

Linn Chisholm Trail Cryogenic Gas Plant
Page 19
Equipment Supply Agreement #BK17056P
18427996v.8 139990/00005